  Case 1:17-cv-01476-MN Document 50 Filed 06/11/20 Page 1 of 2 PageID #: 270




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

 LEVITATION ARTS, INC.,                          )
                                                 )
                        Plaintiff,               )
                                                 )
                  v.                             ) C.A. No. 17-1476 (MN)
                                                 )
 PLOX, INC.,                                     )
                                                 )
                        Defendant.               )

                                            ORDER

       WHEREAS, on May 26, 2020 Magistrate Judge Hall issued a Report and Recommendation

(D.I. 49, “the Report”) recommending that the Court grant-in-part and deny-in-part Plaintiff’s

Motion for Default Judgment (D.I. 41);

       WHEREAS, the Report also recommended that the Court enter an Order of Default

Judgment in favor of Plaintiff and against Defendant (D.I. 49 at 11); and

       WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

of the record.

       THEREFORE, IT IS HEREBY ORDERED this 11th day of June 2020 that the Report and

Recommendation is ADOPTED. The Court finds that Defendant is liable for infringing Plaintiff’s

U.S. Patent No. 7,505,243 entitled “Magnetic Levitation Apparatus”, is entitled to Default

Judgment, and GRANTS-IN-PART and DENIES-IN-PART Plaintiff’s Motion for Default

Judgment (D.I. 41) as follows:

                 1.    Plaintiff request for an award of compensatory damages in the amount of

$289,575.00 based on a reasonable royalty under 35 U.S.C. § 284 is GRANTED;
  Case 1:17-cv-01476-MN Document 50 Filed 06/11/20 Page 2 of 2 PageID #: 271




               2.      Plaintiff’s request for an award of enhanced damages under 35 U.S.C. § 284

is DENIED; and

               3.      Plaintiff’s request for an award of attorney’s fees under 25 U.S.C. § 285 is

DENIED.

       Consistent with the Report and this Order, the Court will enter an Order of Default

Judgment in Favor of Plaintiff and against Defendant in the amount of $289,575.00.

       IT IS FURTHER ORDERED that Plaintiff shall serve a copy of this Order and a copy of

the Order of Default Judgment on Defendant’s Delaware Registered Agent within ten (10) days of

the entry of this Order.



                                                     The Honorable Maryellen Noreika
                                                     United States District Judge




                                                2
